Case: 19-30127      Document: 00515145849         Page: 1    Date Filed: 10/04/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                    No. 19-30127                          FILED
                                  Summary Calendar                  October 4, 2019
                                                                     Lyle W. Cayce
                                                                          Clerk
ISSAIAH HAYES,

                                                 Petitioner-Appellant

v.

SCOTT WILLIS, Warden,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:18-CV-1558


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Issaiah Hayes, federal prisoner # 11330-027, appeals the district court’s
dismissal, for want of jurisdiction, of his 28 U.S.C. § 2241 petition challenging
his federal sentence for conspiracy to distribute a controlled substance and use
of a communications facility to distribute narcotics. He also moves for the
appointment of counsel on appeal. The district court determined that Hayes’s
attack on his sentence—based on Mathis v. United States, 136 S. Ct. 2243


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30127    Document: 00515145849     Page: 2   Date Filed: 10/04/2019


                                 No. 19-30127

(2016), and Descamps v. United States, 570 U.S. 254 (2013)—should have been
brought under 28 U.S.C. § 2255 and, further, that Hayes could not proceed
under § 2241 pursuant to § 2255(e)’s savings clause. As Hayes’s sentence was
imposed by the Northern District of Illinois, the district court concluded that
it lacked jurisdiction to review it under § 2255. We affirm.
      Because Hayes attacks the legality rather than the conditions of his
federal sentence, he must seek relief under § 2255, and he must do so in the
court that sentenced him. See Padilla v. United States, 416 F.3d 424, 426 (5th
Cir. 2005); Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000). The district court
accordingly lacked subject matter jurisdiction over Hayes’s § 2241 petition. See
Pack, 218 F.3d at 452. Furthermore, Hayes may not invoke § 2255(e)’s savings
clause to proceed under § 2241 because neither Mathis nor Descamps
establishes that he was convicted of nonexistent federal offenses. See Reyes-
Requena v. United States, 243 F.3d 893, 901, 904 (5th Cir. 2001); § 2255(e).
The district court did not err either in construing Hayes’s federal petition
under § 2255 or in dismissing it for lack of jurisdiction. See Christopher v.
Miles, 342 F.3d 378, 381 (5th Cir. 2003).
      The judgment is AFFIRMED.         Hayes’s motion to appoint counsel is
DENIED.




                                       2